Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2015/081410.
The after final amendment filed on July 16, 2021 has been entered.

Response to Arguments/Amendments
Applicant’s arguments, see page 12 filed July 16, 2021, with respect to claims 1, 3, 22-23 and 26 have been fully considered and are persuasive.  The rejection of claims 1, 3, 22-23 and 26 under 35 U.S.C. 102(a)(1) has been withdrawn. 
  
Applicant’s arguments, see page 13 filed July 16, 2021, with respect to claims 1, 3, 22-23, 26-27, 29, and 31-32 have been fully considered and are persuasive.  The rejection of claims 1, 3, 22-23, 26-27, 29, and 31-32under 35 U.S.C. 103 has been withdrawn.  

Election/Restrictions
Claim 1 is allowable. Claims 4, 7, 10, 13, 16, 24-25 and 30, previously withdrawn from consideration as a result of a restriction requirement/election of species requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I-III and the election of species requirement as set forth in the Office action mailed on October 18, 2018, is hereby withdrawn and claims 4, 7, 10, 13, 16, 24-25 and 30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jolene S. Fernandes on July 29, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claim 30 as follows. 
measuring α-fructosyl valine (αFV) or α-fructosyl-valyl-histidine (αFVH) in a sample comprising contacting a sample comprising α-fructosyl valine (αFV) or α-fructosyl-valyl-histidine (αFVH) with a surfactant and , wherein the amadoriase acts on α-fructosyl valine (αFV) or α-fructosyl-valyl-histidine (αFVH), and measuring hydrogen peroxide generated or oxygen consumed from the contact.


Allowable Subject Matter
Claim 1, 3-4, 7, 10, 13, 16, 22-27, and 29-32 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses the amadoriase of SEQ ID NO:1, 94, and 110, the Examiner has found no teaching or suggestion in the prior art directed to mutant amadoriase having at least 90% sequence identity to SEQ ID NO:1, 94, or 110 and having one or more of the amino acid substitutions recited in claim 1 and having the properties recited in claim 1.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652